 

EXHIBIT 10.5

 

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

Intellectual Property Security Agreement

 

 

This Intellectual Property Security Agreement,  together with all addenda,
exhibits and schedules hereto, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced, (this
“Agreement”) is made as of this 27th day of December, 2013 by and between Jones
Soda Co. (USA) Inc., a Washington corporation (“Jones USA”) and JONES SODA
(CANADA) INC., a Canadian corporation (“Jones Canada”)  (Jones USA and Jones
Canada, each individually and collectively, the "Pledgor") and BFI Business
Finance ("Lender"), a California corporation, at Campbell, California.

A. Lender has lent or agreed to lend to Pledgor certain funds (the "Loan"), and
Pledgor desires to borrow such funds from Lender pursuant to a Loan and Security
Agreement and/or Secured Promissory Note executed or to be executed in
connection herewith (either, as amended, the "Loan Agreement").  All capitalized
terms not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.

B. In order to induce Lender to make or continue to make the Loan, Pledgor has
agreed to grant a security interest in certain intangible property to Lender for
purposes of securing the Obligations of Pledgor to Lender.

RECITALS

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:

1. Definitions.  All terms used herein which are defined in Division 1 or
Division 9 of the Uniform Commercial Code of the State of California (“UCC”)
shall have the meanings set forth therein; provided, however, that if a term is
defined in Division 9 of the UCC differently than in another Article of the UCC,
the term has the meaning specified in Division 9.

2. Grant of Security Interest.  As collateral security for the prompt and
complete payment and performance of all of Pledgor's present or future
Obligations to Lender, Pledgor hereby transfers, conveys and grants to Lender,
as security, Pledgor's entire right, title and interest in, to and under the
following (collectively, the "Intellectual Property Collateral"):

a. Any and all present and future copyright rights, copyright application,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held, including without limitation those set forth on Exhibit A
attached hereto (collectively, the "Copyrights");

b. Any and all present and future trade secrets, proprietary information,
customer lists, manufacturing techniques, formulas, product formulations, and
any and all intellectual property rights in computer software and computer
software products now or hereafter existing, created, or acquired or held;

c. Any and all present and future design rights which may be available to
Pledgor now or hereafter existing, created, acquired or held;

d. Any and all patents, patent licenses, patent applications and like
protections including, without limitation, improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part



Page 1Initial Here JC

--------------------------------------------------------------------------------

 

 

of the same, including without limitation the patents and patent applications
set forth on Exhibit B attached hereto (collectively, the "Patents");

e. Any and all present and future trademark license, trademark, and service mark
rights, whether registered or not, applications to register and registrations of
the same and like protections, and the entire goodwill of the business of
Pledgor connected with and symbolized by such trademarks, including, without
limitation, those set forth on Exhibit C attached hereto (collectively, the
"Trademarks”).

f. Any and all present and future rights in and to domain names in whatever
form, and all derivative URLs, including without limitation those set forth on
Exhibit D attached hereto (collectively, the “Domain Names”);

g. Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

h. Any and all present and future licenses or other rights to use any of the
Copyrights, Patents, Trademarks, or Domain Names, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights;

i. All amendments, extensions, renewals and extensions of any of the Copyrights,
Patents, Trademarks, or Domain Names; and

j. Any and all proceeds and products of any of the foregoing, including, without
limitation, all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

3. Authorization and Request.  Pledgor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this
Agreement.

4. Covenants and Warranties.  Pledgor represents, warrants, covenants and agrees
as follows:

a. Pledgor is now the sole owner of the Intellectual Property Collateral (with
the exception of other shared or non-ownership rights of Pledgor in the
Intellectual Property Collateral as described in Exhibit E attached hereto),
except for non-exclusive licenses granted by Pledgor to its customers in the
ordinary course of business and except for those liens, encumbrances or security
interests described in Exhibit E attached hereto;

b. Performance of this Agreement does not conflict with or result in a breach of
any agreement to which Pledgor is party or by which Pledgor is bound;

c. During the term of this Agreement, Pledgor shall not transfer or otherwise
encumber any interest in the Intellectual Property Collateral, except for liens,
encumbrances, or security interests described in Exhibit E attached hereto and
non-exclusive licenses granted by Pledgor, copies of which Pledgor will provide
from time to time to Lender at the request of Lender;

d. Each of the Patents is valid and enforceable, and no part of the Intellectual
Property Collateral has been judged invalid or unenforceable (provided that,
notwithstanding the foregoing, Pledgor makes no such representation or warranty
with respect to Patents existing as of the date of first execution of this
Agreement), in whole or in part, and no claim has been made that any part of the
Intellectual Property Collateral violates the rights of any third party;

e. Pledgor shall deliver to Bank within thirty  (30) days of the last day of
each month, a report signed by Pledgor, in form reasonably acceptable to Bank,
listing any applications or registrations that Pledgor has made or filed in
respect of any patents, copyrights or trademarks and the status of any
outstanding applications or registrations.  Pledgor shall promptly advise Lender
of any material change in the composition of the Intellectual Property
Collateral, including but not limited to, any subsequent ownership right of the
Pledgor in or to any Trademark, Patent or Copyright not specified in this
Agreement;



Page 2Initial Here JC

--------------------------------------------------------------------------------

 

 

f. Pledgor shall exercise commercially reasonsable efforts to  protect, defend
and maintain the validity and enforceability of the Copyrights, Patents,
Trademarks, or Domain Names, detect infringements of the Copyrights, Patents,
Trademarks, or Domain Names and promptly advise Lender in writing of material
infringements detected and not allow any Copyrights, Patents, Trademarks, or
Domain Names to be abandoned, forfeited or dedicated to the public without the
written consent of Lender, which consent shall not be unreasonably withheld,
unless Pledgor determines that reasonable business practices suggest that
abandonment is appropriate and so advises Lender;

g. Pledgor shall not register any maskworks, software, computer programs or
other works of authorship subject to United States copyright protection with the
United States Copyright Office without first complying with the following: 
providing Lender with at least fifteen (15) days’ prior written notice thereof;
providing Lender with a copy of the application for any such registration; and
executing and filing such other instruments, and taking such further actions as
Lender may reasonably request from time to time to perfect or continue the
perfection of Lender's interest in the Intellectual Property Collateral,
including without limitation the filing with the United States Copyright Office,
simultaneously with the filing by Pledgor of the application for any such
registration, of a copy of this Agreement or a Supplement hereto in form
acceptable to Lender identifying the maskworks, software, computer programs or
other works of authorship being registered and confirming the grant of a
security interest therein in favor of Lender;

h. This Agreement creates, and in the case of after acquired Intellectual
Property Collateral, this Agreement will create at the time Pledgor first has
rights in such after acquired Intellectual Property Collateral, in favor of
Lender a valid and perfected first priority security interest in the
Intellectual Property Collateral in the United States securing the payment and
performance of the Obligations evidenced by the Loan Agreement upon making the
filings referred to in clause 4.i below;

i. Except for, and upon, the filing of a UCC financing statement with the
appropriate filing office in the appropriate state; a notice of security
interest with the United States Patent and Trademark office with respect to the
Patents and Trademarks; and a notice of security interest with the United States
Copyright Office with respect to the Copyrights, and or such other action as
Lender may deem necessary to perfect the security interests created hereunder,
and, except as has been already made or obtained, no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required either for the grant by Pledgor of the security
interest granted hereby or for the execution, delivery or performance of this
Agreement by Pledgor; or for the perfection in the United States in the
Intellectual Property Collateral or the exercise by Lender of its rights and
remedies hereunder;

j. All information heretofore, herein or hereafter supplied to Lender by or on
behalf of Pledgor with respect to the Intellectual Property Collateral is
accurate and complete in all material respects;

k. Pledgor shall not enter into any agreement that would materially impair or
conflict with Pledgor's obligations hereunder without Lender's prior written
consent, which consent will not be unreasonably withheld.  Pledgor shall not
permit the inclusion in any contract to which it becomes a party of any
provisions that could or might in any way impair or prevent the creation of a
security interest in Pledgor's rights and interests in any property included
within the definition of the Intellectual Property Collateral acquired under
such contracts; and

l. Upon any officer of Pledgor obtaining knowledge thereof, Pledgor shall
promptly notify Lender in writing of any event that materially adversely affects
the value of any of the Intellectual Property Collateral, the ability of Pledgor
or Lender to dispose of any of the Intellectual Property Collateral or the
rights and remedies of Lender in relation thereto, including, without
limitation, the levy of any legal process against any of the Intellectual
Property Collateral.

5. Infringement.  Pledgor agrees that if any Person shall do or perform any acts
which Lender reasonably believes constitutes an infringement of any Intellectual
Property Collateral, or violate or infringe any right of Pledgor or Lender
therein or if any Person shall do or perform any acts which Lender believes
constitutes an unauthorized or unlawful use thereof, then and in any such event,
Lender may and shall have the right to  (provided that Pledgor has failed to
undertake reasonable steps to protect Lender’s interests within five (5) days
following Lender’s written request to do so) take reasonable steps to protect
its interests; and while an Event of



Page 3Initial Here JC

--------------------------------------------------------------------------------

 

 

Default is continuing, to take such steps and institute such suits or
proceedings as Lender may deem advisable or necessary to prevent such acts and
conduct and to secure damages and other relief by reason thereof, and to
generally take such steps as may be advisable or necessary or proper for the
full protection of the rights of the parties.  Lender may take such steps or
institute such suits or proceedings in its own name or in the name of Pledgor or
in the names of the parties jointly.  Lender hereby agrees to give Pledgor
notice of any steps taken, or any suits or proceedings instituted, by Lender
pursuant to this paragraph.

6. Security Interest.  This security interest is granted in conjunction with the
security interests granted to Lender pursuant to the Loan Agreement.  Pledgor
does hereby further acknowledge and affirm that the rights and remedies of
Lender with respect to the security interest in the Intellectual Property
Collateral made and granted hereby are subject to, and more fully set forth in,
the Loan Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

7. Lender's Rights.  Lender shall have the right, but not the obligation, to
take, at Pledgor's sole expense, any actions that Pledgor is required under this
Agreement to take but which Pledgor fails to take, after five (5) days' written
notice to Pledgor.  Pledgor shall reimburse and indemnify Lender for all costs
and expenses incurred in the reasonable exercise of its rights under this
Section 7.

8. Inspection Rights.  Pledgor hereby grants to Lender and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable notice to Pledgor, and to the extent Pledgor can legally grant
that right, any of Pledgor's and its subcontractors' plants and facilities that
manufacture, install or store products (or that have done so during the prior
six-month period) that are sold under any of the Intellectual Property
Collateral, and to inspect the products and quality control records relating
thereto upon reasonable notice to Pledgor and as often as may be reasonably
requested; provided, however, nothing herein shall entitle Lender to access to
Pledgor's trade secrets and other proprietary information.

9. Further Assurances; Attorney in Fact.

a. On a continuing basis, Pledgor will, subject to any prior licenses,
encumbrances and restrictions and prospective licenses, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including, appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademark Office or the United States Copyright
Office, and take all such action as may reasonably be deemed necessary or
advisable, or as requested by Lender to perfect Lender’s security interest in
all Intellectual Property and otherwise to carry out the intent and purposes of
this Agreement, or for assuring and confirming to Lender the grant or perfection
of a security interest in all Intellectual Property Collateral.

b. Pledgor hereby irrevocably appoints Lender as Pledgor's attorney-in-fact,
with full authority in the place and stead of Pledgor and in the name of
Pledgor, Lender or otherwise, from time to time in Lender's Sole Discretion, to
take any action and to execute any instrument which Lender may deem necessary or
advisable to accomplish the purposes of this Agreement, including:

i. to modify in its Sole Discretion, without first obtaining Pledgor's approval
of or signature to such modification, Exhibit A,  Exhibit B,  Exhibit C, and
Exhibit D hereof as appropriate, to include reference to any right title or
interest in any Copyrights, Patents, Trademarks, or Domain Names acquired by
Pledgor after the execution hereof or to delete any reference to any right,
title, or interest in any Copyrights, Patents, Trademarks, or Domain Names in
which Pledgor no longer has or claims any right, title or interest; and,

ii. to file, in its Sole Discretion, one or more UCC financing or continuation
statements and amendments thereto, relative to any of the Intellectual Property
Collateral without the signature of Pledgor where permitted by law;

iii. after the occurrence and during the continuance of an Event of Default, to
qualify Pledgor to do business in any state if Pledgor shall fail to do so
following request by Lender; and



Page 4Initial Here JC

--------------------------------------------------------------------------------

 

 

iv. after the occurrence of an Event of Default, to transfer the Intellectual
Property Collateral into the name of Lender or a third party to the extent
permitted under the UCC.

10. Events of Default.  The occurrence of any of the following events shall
constitute an Event of Default under this Agreement:

a. An Event of Default occurs under the Loan Agreement or any other agreement
between Pledgor and Lender; or

b. Pledgor breaches any warranty or agreement made by Pledgor in this Agreement.

11. Remedies.  Upon the occurrence of an Event of Default, Lender shall have the
right to exercise all of the remedies of a Lender under the UCC, including
without limitation, the right to require Pledgor to assemble the Intellectual
Property Collateral and to make it available to Lender at a place designated by
Lender.  Pledgor will pay any expenses (including reasonable attorneys’ fees and
legal and other costs and the reasonable estimate of the allocated costs and
expenses of in-house legal counsel and staff) incurred by Lender in connection
with the exercise of any of Lender's rights hereunder, including without
limitation any reasonable expense incurred in disposing of the Intellectual
Property Collateral.  All of Lender's rights and remedies with respect to the
Intellectual Property Collateral shall be cumulative.

12. Lender’s Duties.  Beyond the safe custody thereof, Lender shall have no duty
with respect to any Intellectual Property Collateral in its possession or
control (or in the possession or control of any agent or bailee) or with respect
to any income thereon or the preservation of rights against prior parties or any
other rights pertaining thereto.  Lender shall be deemed to have exercised
reasonable care in the custody and preservation of the Intellectual Property
Collateral in its possession if the Intellectual Property Collateral is accorded
treatment substantially equal to that which it accords its own property.  Lender
shall not be liable or responsible for any loss or damage to any of the
Intellectual Property Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehouseman, carrier, forwarding agency,
consignee or other agent or bailee selected by Lender in good faith.

13. Costs and Expenses; Indemnification; Other Charges.

a. Costs and Expenses.  Pledgor agrees to pay on demand:

i. reasonable costs or expenses (including without limitation taxes,
photocopying, notarization, telecommunication, insurance premiums, and postage)
paid by Lender in connection with Lender’s transactions with Pledgor;

ii. reasonable costs and expenses required to be paid by Pledgor under any of
the Loan Documents that are paid or advanced by Lender in connection with
Lender’s transactions with Pledgor;

iii. reasonable legal fees and expenses paid or incurred by Lender in connection
with the due diligence, negotiation and preparation of this Agreement, the Loan
Documents executed in connection herewith and other documents executed in
connection herewith now and in the future (whether for legal services and
expenses from outside counsel or from in-house counsel);;

iv. reasonable documentation, filing, recording, publication, appraisal
(including periodic Collateral appraisals) and search fees assessed, paid, or
incurred by Lender in connection with Lender’s transactions with Pledgor;

v. reasonable costs and expenses of third party claims or any other suit paid or
incurred by Lender in enforcing or defending the Loan Documents and adjusting or
settling disputes and claims with Account Debtors with respect to Pledgor’s
Accounts; and Lender’s costs and expenses and reasonable Attorneys’ Fees and
expenses (whether for legal services incurred by and expenses from outside
counsel and/or from in-house counsel and staff) incurred in advising,
structuring, drafting, reviewing, administering, amending, terminating, or
enforcing, or in any other way relating to, this Agreement or the other Loan
Documents (including reasonable Attorneys’ Fees and expenses incurred in such
adjusted or settled disputes and claims, and in connection with a



Page 5Initial Here JC

--------------------------------------------------------------------------------

 

 

“workout,” a “restructuring,” or an Insolvency Proceeding concerning Pledgor or
any Guarantor of the Obligations, irrespective of whether suit is brought).  The
Attorneys’ Fees incurred by Lender in any Insolvency Proceeding shall include,
without limitation, those incurred in connection with debtor-in-possession
financing, motions for relief from automatic stay, and actions to determine
dischargeability, and defending, or concerning the Loan Documents.

b. Indemnification.  Pledgor hereby agrees to indemnify Lender, any Affiliate
thereof, and its directors, officers, employees, agents, counsel, and other
advisors (each an “Indemnified Person”) against, and hold each of them harmless
from, any and all liabilities, obligations, losses, claims, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever, including Attorneys’ Fees, Lender Expenses, the reasonable
fees and disbursements of counsel to an Indemnified Person (including allocated
costs of internal counsel), which may be imposed on, incurred by, or asserted
against any Indemnified Person, in any way relating to or arising out of this
Agreement or the transactions contemplated hereby or any action taken or omitted
to be taken by it hereunder (the “Indemnified Liabilities”); provided that
Pledgor shall not be liable to any Indemnified Person for any portion of such
Indemnified Liabilities to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct.  If and to the extent that the foregoing
indemnification is for any reason held unenforceable, Pledgor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

c. Other Charges.  Pledgor agrees to indemnify Lender against and hold it
harmless from any and all present and future stamp, transfer, documentary, and
other such taxes, levies, fees, assessments, and other charges made by any
jurisdiction by reason of the execution, delivery, performance, and enforcement
of this Agreement.

14. Notices.  Unless otherwise provided in this Agreement or hereinbelow, all
notices or demands by any party relating to this Agreement or any of the other
Loan Documents shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) may be made, and deemed to be given, as follows: a) if delivered in
person or by courier (overnight or otherwise), on the date when it is delivered;
b) if by facsimile, when received at the correct number (proof of which shall be
an original facsimile transmission confirmation slip or equivalent); or c) if
sent by certified or registered mail or the equivalent, on the earlier of the
date such mail is actually delivered or three (3) days after deposit thereof in
the mail, unless the date of actual delivery or such date 3 days after deposit
thereof in the mail (as applicable) is not a Business Day in which case such
communication shall be deemed given and effective on the first following
Business Day.  Any such notice or communication given pursuant to this Agreement
or any of the Loan Documents shall be addressed to the intended recipient at its
address or number specified as follows:

 

 

 

If to Jones USA:

Jones Soda Co. (USA) Inc.

 

 

1000 1st Avenue South, Suite 100,  Seattle,  Washington 98134

 

Attn:

Jennifer L. Cue,  President & CEO

 

Telephone No.:

(206) 624-3357

 

Facsimile No.:

(206) 624-6857

 

 

 

 

If to Jones Canada:

JONES SODA (CANADA) INC.

 

 

1000 1st Avenue South, Suite 100,  Seattle,  Washington 98134

 

Attn:

Jennifer Cue,  President

 

Telephone No.:

(206) 624-3357

 

Facsimile No.:

(206) 624-6857

 

 

 

 

If to Lender:

BFI Business Finance

 

 

851 East Hamilton Avenue, 2nd Floor, Campbell, California 95008

 

Attn:

David Drogos, President

 

Telephone No.:

(408) 369-4000

 

Facsimile No.:

(408) 369-4018 / (408) 369-.4056

 





Page 6Initial Here JC

--------------------------------------------------------------------------------

 

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the
other.  Notwithstanding anything to the contrary in the foregoing, Borrower
acknowledges and agrees that notices sent by Lender in connection with §§ 9610,
9611, 9612, 9613, 9614, 9615, 9617, 9618, 9620, 9621, or 9624 of the Code and
any other references to the disposition of collateral under the Code, all as
such sections may be amended and/or re-numbered from time to time, shall be
deemed sent when: (a) delivered in person or by courier (overnight or
otherwise), (b) deposited in the mail, or (c) transmitted by facsimile.

15. Certain Waivers.  Pledgor waives, to the fullest extent permitted by law,
any right of redemption with respect to the Intellectual Property Collateral,
whether before or after sale hereunder; all rights, if any, of marshalling of
the Intellectual Property Collateral or other collateral or security for the
Obligations whether such rights arise under California Civil Code §§2899 and
3433 or otherwise; any right to require Lender to proceed against any Person; to
exhaust any other collateral or security for any of the Obligations; to pursue
any remedy in Lender’s power; or to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests, or
notices of dishonor in connection with any of the Intellectual Property
Collateral; all claims, damages, and demands against Lender arising out of the
repossession, retention, sale, or application of the proceeds of any sale of the
Intellectual Property Collateral; and demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Lender on which Pledgor may in any way be liable.

16. Release upon Satisfaction of Pledgor’s Obligations.  At such time as Pledgor
shall completely satisfy all of the Obligations secured hereunder (other than
inchoate indemnity obligations), Lender shall execute and deliver to Pledgor all
terminations, releases and other instruments as may be necessary or proper to
evidence the termination of the security interests granted hereunder, subject to
any disposition thereof which may have been made by Lender pursuant hereto.

17. General Terms.

a. Survival of Representations and Warranties.  All representations and
warranties of Pledgor contained in this Agreement shall survive the execution
and delivery of this Agreement.

b. “Sole Discretion” means the exercise by Lender of its reasonable (from the
perspective of a secured asset based lender) business judgment in light of all
of the facts and circumstances existing with respect to the issue then under
consideration by Lender.

c. California Law; Venue.  This Agreement and all transactions contemplated
hereunder and/or evidenced hereby shall be governed by, construed under, and
enforced in accordance with the internal laws of the State of California,
without giving effect to conflicts of law principles.    The parties hereby
agree that  this Agreement is entered into and that Borrower’s performance to
Lender occurs at Campbell, California; and  all actions or proceedings arising
in connection with this Agreement and/or the Loan Documents shall be tried and
litigated only in the State and Federal courts located in the County of Santa
Clara, State of California or, at the sole option of Lender, in any other court
in which Lender shall initiate legal or equitable proceedings and which has
subject matter jurisdiction over the matter in controversy.  Each of Borrower
and Lender waives, to the extent permitted under applicable law, any right each
may have to assert the doctrine of forum non conveniens or to object to venue to
the extent any proceeding is brought in accordance with this section.

d. JURY TRIAL WAIVER.  PLEDGOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY
OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  PLEDGOR AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.





Page 7Initial Here JC

--------------------------------------------------------------------------------

 

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY, if the above waiver of the right to a
trial by jury is not enforceable, the parties hereto agree that any and all
disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County,
California Superior Court) appointed in accordance with California Code of Civil
Procedure § 638 as such sections may be amended and/or re-numbered from time to
time (or pursuant to comparable provisions of federal law if the dispute falls
within the exclusive jurisdiction of the federal courts), sitting without a
jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive as such sections may be amended and/or
re-numbered from time to time.  The private judge shall have the power, among
others, to grant provisional relief, including without limitation, entering
temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers.  All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed.  If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Santa Clara County,
California Superior Court for such relief.  The proceeding before the private
judge shall be conducted in the same manner as it would be before a court under
the rules of evidence applicable to judicial proceedings.  The parties shall be
entitled to discovery that shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial
proceedings.  The private judge shall oversee discovery and may enforce all
discovery rules and order applicable to judicial proceedings in the same manner
as a trial court judge.  The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a).  Nothing in
this section shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies.  The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

e. Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by Pledgor without Lender’s prior written consent, which consent may be
granted or withheld in Lender’s Sole Discretion.  Lender shall have the right
without the consent of or notice to Pledgor to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Lender’s
obligations, rights and benefits hereunder.    In connection therewith, Lender
may disclose all documents and information that Lender now has or may hereafter
acquire relating to any credit extended by Lender to Borrower, Borrower or its
business, any Obligor or the business of any Obligor, or any Collateral.

f. Severability of Provisions.  In the event any one or more of the provisions
contained in this Agreement is held to be invalid, illegal or unenforceable in
any respect, then such provision shall be ineffective only to the extent of such
prohibition or invalidity, and the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

g. Amendments.  Neither this Agreement nor any provisions hereof may be changed,
waived, discharged or terminated, nor may any consent to the departure from the
terms hereof be given, orally (even if supported by new consideration), but only
by an instrument in writing signed by all parties to this Agreement.  Any waiver
or consent so given shall be effective only in the specific instance and for the
specific purpose for which given.

h. Entire Agreement.  This Agreement, together with the Loan Agreement embodies
the entire agreement and understanding among and between the parties hereto, and
supersedes all prior or contemporaneous agreements and understandings between
said parties, verbal or written, express or implied, relating to the subject
matter hereof.  No promises of any kind have been made by Lender or any third
party to induce Pledgor to execute this Agreement.  No course of dealing, course
of performance or trade usage, and no parol evidence of any nature, shall be
used to supplement or modify any terms of this Agreement.

i. Waiver.  No failure to exercise and no delay in exercising any right, power,
or remedy hereunder shall impair any right, power, or remedy which Lender may
have, nor shall any such delay be construed



Page 8Initial Here JC

--------------------------------------------------------------------------------

 

 

to be a waiver of any of such rights, powers, or remedies, or any acquiescence
in any breach or default hereunder; nor shall any waiver by Lender of any breach
or default by Pledgor hereunder be deemed a waiver of any default or breach
subsequently occurring.  All rights and remedies granted to Lender hereunder
shall remain in full force and effect notwithstanding any single or partial
exercise of, or any discontinuance of action begun to enforce, any such right or
remedy.  The rights and remedies specified herein are cumulative and not
exclusive of each other or of any rights or remedies which Lender would
otherwise have.

j. Interpretation.  This Agreement and all agreements relating to the subject
matter hereof are the product of negotiation and preparation by and among each
party and its respective attorneys, and shall be construed accordingly.  The
parties waive the provisions of California Civil Code §1654.

k. Information.  Pledgor agrees that Lender may provide information relating to
this Agreement or relating to Pledgor to Lender’s parent, affiliates, and
subsidiaries.

l. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument.  This Agreement, or a signature page thereto
intended to be attached to a copy of this Agreement, signed and transmitted by
facsimile machine, telecopier, or other electronic means (including via
transmittal of a “pdf” file) shall be deemed and treated as an original
document.  The signature of any person thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document.  At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the
persons who executed the facsimile, telecopy of other electronic document.  No
party hereto may raise the use of a facsimile machine, telecopier, or other
electronic means or the fact that any signature was transmitted through the use
of a facsimile machine, telecopier, or other electronic means as a defense to
the enforcement of this Agreement.

m. Satisfaction Requirement.  If any agreement, certificate or other writing, or
any action taken or to be taken, is by the terms of this Agreement required to
be satisfactory to Lender, the determination of such satisfaction shall be made
by the Lender in its Sole Discretion.

n. Course of Dealing.  No course of dealing, nor any failure to exercise, nor
any delay in exercising any right, power, or privilege hereunder shall operate
as a waiver thereof.

 

[Signature Page Follows]

 

Page 9Initial Here JC

--------------------------------------------------------------------------------

 

Signature Page for that certain

Intellectual Property Security Agreement

 

IN WITNESS WHEREOF, the parties hereto have executed this Intellectual Property
Security Agreement on the day and year first above written.

 

 

 

PLEDGOR:

 

 

 

Jones Soda Co. (USA) Inc.

 

 

 

 

 

/s/ Jennifer L. Cue

 

By:Jennifer L. Cue

 

Its:President & CEO

 

 

 

 

 

PLEDGOR:

 

 

 

JONES SODA (CANADA) INC.

 

 

 

 

 

/s/ Jennifer Cue

 

By:Jennifer Cue

 

Its:President

 

 

 

 

 

LENDER:

 

 

 

BFI Business Finance

 

 

 

 

 

/s/ Jeffrey Lizar

 

By:Jeffrey Lizar

 

Its:Executive Vice President

 

 

 

 

 

Page 10Initial Here JC

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Copyrights

All present and future registered and unregistered copyrights.

 

 

Page 11Initial Here JC

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Patents

All present and future registered and unregistered patents.  

 

 

Page 12Initial Here JC

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Trademarks

All present and future registered and unregistered trademarks, including but not
limited to the following:

Jones Soda Co. (USA) Inc.

 

 

 

 

Trademark

Serial Number

Date

POP! GO THE CALORIES

86100568

10/24/2013

JONES STRIPPED

86073696

09/24/2013

NATURAL JONES

85881664

03/20/2013

SMARTASS [***]

85008360

04/07/2010

JONES 24C [***]

78952163

08/15/2006

WET YOURSELF [***]

78669885

07/13/2005

WAZU [***]

78669735

07/13/2005

JONES SODA CO. [***]

784444930

07/01/2004

JONES NATURALS [***]

78139377

06/27/2002

JONES SODA CO. [***]

77838529

09/30/2009

9th AVE SODA [***]

77787946

07/23/2009

CREATE SOME CHANGE [***]

77510440

06/27/2008

JONES NADA [***]

77781808

07/15/2009

FOCL [***]

77538550

08/04/2008

FOCL [***]

77538508

08/04/2008

FOCL [***]

77538496

08/04/2008

24G [***]

77510430

06/27/2008

JONES [***]

77386041

01/31/2008

MY JONES VIDEO [***]

77439499

04/03/2008

24 [***]

77386058

01/31/2008

24 [***]

77386056

01/31/2008

24C [***]

77386048

01/31/2008

24C [***]

77386043

01/31/2008

MY JONES MUSIC [***]

77360598

12/27/2007

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



Page 13Initial Here JC

--------------------------------------------------------------------------------

 

 



JONES [***]

77360558

12/27/2007

JONES GABA [***]

77273389

09/06/2007

JONES GABA [***]

77273147

09/06/2007

JONES GABA [***]

77272965

09/06/2007

DRINK LESS SODA...JUST BETTER SODA [***]

77128956

03/12/2007

DRINK LESS SODA...JUST BETTER SODA [***]

77128952

03/12/2007

HAPPY [***]

76167723

11/20/2000

WHOOP ASS ENERGY BAR [***]

76068874

06/12/2000

WHOOP ASS ENERGY DRINK REVITALIZES ATTITUDE & RESTORES FAITH IN MANKIND [***]

75891043

01/07/2000

SLIM JONES [***]

75842751

11/08/1999

JONES WHOOP ASS [***]

75818361

10/12/1999

 

 

 

 

 

Trademark

Registration Number

Date

BLUE BUBBLEGUM

4141512

05/15/2012

WHOOPASS ZERO [***]

4206841

09/11/2012

JONES WHOOPASS ZERO [***]

4206840

09/11/2012

WHOOPASS

4242586

11/13/2012

  [DESIGN ONLY] [***]

4210617

09/18/2012

OPEN A CAN!

4210609

09/18/2012

WHOOPASS JONES EST .96 [***]

4154725

06/05/2012

JONES SODA CO.

3458146

07/01/2008

JONES SODA CO. ENERGY [***]

3323873

10/30/2007

“RUN WITH THE LITTLE GUY!” [***]

3145143

09/19/2006

JONES SODA CO. [***]

2989799

08/30/2005

FROZENSODAPOPS JONES SODA CO. BOTTLE NOT INCLUDED! [***]

3246219

05/29/2007

JONES SODA CO.

3406531

04/01/2008

JONES NATURALS [***]

3008470

10/25/2005

BADA BING! [***]

2709523

04/22/2003

JONES

3788694

05/11/2010

ROADTRIP JONES [***]

3736939

01/12/2010

OFFICIAL SODA OF THE ROADTRIP [***]

3938562

03/29/2011

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



Page 14Initial Here JC

--------------------------------------------------------------------------------

 

 

ROADTRIP JONES [***]

3848752

09/14/2010

JONES ZILCH

3878556

11/23/2010

OFFICIAL SODA OF THE ROADTRIP [***]

3945111

04/12/2011

MIXED FLAVOR SODA [***]

3795259

05/25/2010

JONES SODA CO.

3760445

03/16/2010

JONES GABA GAMMA AMINO BUTYRIC ACID FOCUS + CLARITY [***]

3855516

10/05/2010

  [DESIGN ONLY] [***]

3791681

05/18/2010

FREE SODA FRIDAY

3759553

03/09/2010

KEEPING IT REAL

3875407

11/16/2010

WWW.JONESSODA.COM

3877318

11/16/2010

JONES ORGANICS [***]

3793667

05/25/2010

PURE CANE

3878223

11/16/2010

24C [***]

3705982

11/03/2009

PURE CANE SODA

3662127

07/28/2009

JONES

3752778

02/23/2010

JONES

3752777

02/23/2010

JONES

3870848

11/02/2010

JONES

3828756

08/03/2010

JONES GABA [***]

3658742

07/21/2009

JONES GABA [***]

3651801

07/07/2009

BOHEMIAN RASPBERRY [***]

3380868

02/12/2008

CORN IS FOR CARS...SUGAR IS FOR SODA [***]

3573175

02/10/2009

CORN IS FOR CARS...SUGAR IS FOR SODA [***]

3606533

04/14/2009

RUN WITH THE LITTLE GUY

2723603

06/10/2003

WHOOP ASS [***]

3915344

02/08/2011

WHOOP ASS ENERGY COLA [***]

2996249

09/20/2005

JONES SODA CO.

2766010

09/23/2003

MY JONES

2577172

06/11/2002

JONES

2790050

12/09/2003

SLIM JONES [***]

3300391

10/02/2007

WHOOP ASS ENERGY DRINK REVITALIZES ATTITUDE & RESTORES FAITH IN MANKIND [***]

2842065

05/18/2004

MY JONES

2708272

04/22/2003

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



Page 15Initial Here JC

--------------------------------------------------------------------------------

 

 

J  JONES

2675901

01/21/2003

  [DESIGN ONLY] [***]

3066216

03/07/2006

WWW.JONESSODA.COM [***]

2541825

02/19/2002

JONESIN’ [***]

2958857

06/07/2005

I’M JONESIN’ [***]

2958856

06/07/2005

JONES SODA CO. [***]

2839363

05/11/2004

JONES SODA CO. [***]

2837569

05/04/2004

WHOOP ASS ENERGY DRINK [***]

2721730

06/03/2003

NATURAL JONES [***]

2553027

03/26/2002

J  [***]

2178918

08/04/1998

FUFU BERRY SODA [***]

3047167

01/24/2006

SLIM JONES [***]

2291508

11/09/1999

SPIKED JONES [***]

2682073

02/04/2003

GO THERE [***]

2691231

02/25/2003

JONES SODA CO.

2118528

12/02/1997

I’VE GOT A JONES FOR A JONES [***]

2093428

09/02/1997

IT MAY NOT BE YOUR THING [***]

2352128

05/23/2000

WAZU [***]

2217493

01/12/1999

WET YOURSELF [***]

2217492

01/12/1999

 

Foreign Registrations

 

 

 

Trademark

Registration Number

Date

9th AVE SODA [***]

1026583

 

24C [***]

0969127

 

MY JONES VIDEO [***]

0979965

 

MY JONES MUSIC [***]

0988023

 

CREATE SOME CHANGE [***]

796348

04/28/2011

DOCTOR JONES [***]

1547896

04/30/2012

FUFU BERRY SODA [***]

635830

03/21/2005

I’M JONESIN’ [***]

572392

12/17/2002

J (DESIGN) [***]

465524

11/01/2011

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



Page 16Initial Here JC

--------------------------------------------------------------------------------

 

 

JONES [***]

1114736

09/05/2001

JONES [***]

969128

06/27/2008

JONES [***]

969128

06/27/2008

JONES [***]

969128

06/27/2008

JONES [***]

969126

06/27/2008

JONES [***]

969126

06/27/2008

JONES [***]

969126

06/27/2008

JONES [***]

969126

06/27/2008

JONES [***]

B562878

02/16/2011

JONES [***]

A965879

02/16/2011

JONES [***]

6894567

08/14/2012

JONES [***]

456897HK

02/16/2011

JONES [***]

I6589789

02/16/2011

JONES [***]

JPG687545

02/16/2011

JONES [***]

6897544

02/16/2011

JONES [***]

456896

02/16/2011

JONES [***]

5871423

02/16/2011

JONES [***]

689754612TW

02/16/2011

JONES [***]

973939

07/29/2008

JONES [***]

973939

07/29/2008

JONES [***]

973939

07/29/2008

JONES SODA CO. [***]

IM-5050208.25

02/08/2005

JONES SODA CO. [***]

2065068

01/17/1997

JONES SODA CO. [***]

463610

09/20/2011

JONES SODA CO. [***]

331132

04/15/2006

JONES SODA CO. [***]

39541401

05/02/2006

JONES SODA CO. [***]

426282

03/30/2009

JONES SODA CO. [***]

900106

12/05/2007

JONES SODA CO. [***]

T97/08920J

07/25/2007

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.





Page 17Initial Here JC

--------------------------------------------------------------------------------

 

 



 

JONES SODA CO. [***]

2040573

01/02/2008

JONES SODA CO. [***]

4674081

10/06/2006

JONES SODA CO. [***]

3359226

11/14/2007

JONES SODA CO. [***]

4442242

 

JONES SODA CO. [***]

42007008210

04/19/2008

JONES SODA CO. ROOT BEER [***]

573837

01/16/2003

JONES SODA CO. “I’VE GOT A JONES FOR A JONES” J (DESIGN) [***]

2140321

01/23/1998

JONES SODA COMPANY [***]

454913

03/01/2011

JONES ZILCH [***]

1453885

10/01/2009

JONESIN’ [***]

572393

12/17/2002

KEEPING IT REAL [***]

1453886

10/01/2009

MY JONES [***]

547298

06/27/2001

MY JONES MUSIC [***]

791987

03/02/2011

RUN WITH THE LITTLE GUY [***]

566751

08/30/2002

WWW.JONESSODA.COM [***]

519964

11/29/1999

JONES STRIPPED [***]

86/073,696

11/20/2013

SPIKED JONES [***]

528506

05/29/2000

 

 

Jones Soda Co. (USA)

 

Trademark

Registration Number

Date

JONES JUMBLE [***]

3861781

10/12/2010

 

 

 

 

 

 

JONES SODA (CANADA) INC.

 

Trademark

Serial Number

Date

FU CRAN FU [***]

76284771

07/10/2001

 

 

 

 

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

 





Page 18Initial Here JC

--------------------------------------------------------------------------------

 

 

 

WAZU PRODUCTS LTD. (4)

 

Trademark

Serial Number

Date

JONES JUICE [***]

76284774

07/10/2001

JONES JUICE 360° [***]

76284766

07/10/2001

JONES JUICE [***]

76284765

07/10/2001

JONES JUICE DAVE GREEN TEA WITH HEMP [***]

76284764

07/10/2001

JONES JUICE 360 AND LABEL DESIGN [***]

76284763

07/10/2001

JONES JUICE 360 AND DESIGN [***]

76284762

07/10/2001

 

 

 

 

 

Legend for all tables above in Exhibit C:

 

1.



[***]

 

2.



[***]

 

3.



[***]

 

4.



WAZU Products Ltd. changed its name to Jones Soda (Canada) Inc. in 2002.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

Page 19Initial Here JC

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Domain Names

All present and future registered and unregistered domain names.

 

 

 

Page 20Initial Here JC

--------------------------------------------------------------------------------

 

 

Exhibit E

 

 

Permitted Liens

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTAIN PORTIONS OF THIS PAGE HAVE BEEN OMITTED, AS INDICATED BY [***], AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT UNDER RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.



Page 21Initial Here JC

--------------------------------------------------------------------------------